Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oktavec et al. (US PG Pub 2017/0110946).
As to independent claim 17,  An electric motor assembly comprising: a circuit board (280); a stator assembly (70) having a first end coupled to the circuit board (280) and a second end opposite the first end, the stator assembly (70) including an annular stator body having a plurality of inwardly projecting teeth (82), windings (86) wrapped about the stator body to form a plurality of coils, and a terminal (104) coupled to an outer periphery of the stator body and extending longitudinally between the first end and the second end, the terminal (104) being coupled to the circuit board (280) at the first end and being coupled to the windings(86)  at the second end to electrically connect the windings to the circuit board (280); wherein the terminal is molded to an attachment member (108), and the attachment member (108) is molded to the outer periphery of the stator body as shown in figures 12, 13, 33A, 38.  
As to claim 18/17, wherein the terminal (104) includes a central plate portion, a connecting portion extending from the central plate portion and electrically coupled to the circuit board (280) at the first end, and a hook portion extending from the central plate portion and configured to engage the windings (86) at the second end as shown in figures 12, 13, 33A, 38.  
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of the claim is the inclusion of the limitation underlined

    PNG
    media_image1.png
    206
    498
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    212
    489
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    147
    506
    media_image3.png
    Greyscale

in all the claims 1, 9, 21 which is not found in the prior art references. Examiner reviewed the teaching of following prior arts:
Oktavec et al. (US PG Pub 2017/0110946) teaches a power tool(10) comprising: a motor case(16) included in the power tool(10), and having an inner wall; and a motor(28) housed in the motor case(16), wherein the motor(28)includes a stator  assembly (70), and wherein a series of fastener receptacles(359) are provided on rear end of a motor housing(29) receiving the stator assembly (70) as shown in figure 1-4, but Oktavec et al. doesn’t teaches a plurality of mounting legs projecting from the rear wall toward the motor assembly, wherein the mounting legs are angularly spaced at unequal intervals about the longitudinal axis and the heat sink having an end wall defining a bearing pocket, and a plurality of axially extending cooling flanges extending from a periphery of the end wall in the claim limitations on the claims 1, 9, 21
Wood (3,699,366) teaches a plurality of mounting legs (41) projecting from the front wall (26) toward the motor assembly, wherein the mounting legs (41) are not angularly spaced at unequal intervals about the longitudinal axis as shown in figure 1, but Wood doesn’t teaches a plurality of mounting legs projecting from the rear wall toward the motor assembly, wherein the mounting legs are angularly spaced at unequal intervals about the longitudinal axis and the heat sink having an end wall defining a bearing pocket, and a plurality of axially extending cooling flanges extending from a periphery of the end wall in the claim limitations on the claims 1, 9, 21.
Gregorich et al. (US PG Pub 2019/0190351) teaches a plurality of mounting legs projecting from the front wall (100) toward the motor assembly, wherein the mounting legs are not angularly spaced at unequal intervals about the longitudinal axis and heat fins (225) extending from the front wall (100) as shown in figure 3, but Gregorich et al.  doesn’t teaches a plurality of mounting legs projecting from the rear wall toward the motor assembly, wherein the mounting legs are angularly spaced at unequal intervals about the longitudinal axis and the heat sink having an end wall defining a bearing pocket, and a plurality of axially extending cooling flanges extending from a periphery of the end wall in the claim limitations on the claims 1, 9, 21.
Mergener et al. (US PG Pub 2016/0359392) teaches a mounting leg (342) projecting from the heat sink toward the motor assembly, wherein the mounting legs are not angularly spaced at unequal intervals about the longitudinal axial and the heat sink extending an cooling flange (342) extending from a periphery of the end wall, as shown in figures 15 and 19C, but Mergener et al. doesn’t teaches a plurality of mounting legs projecting from the rear wall toward the motor assembly, wherein the mounting legs are angularly spaced at unequal intervals about the longitudinal axis and the heat sink having an end wall defining a bearing pocket, and a plurality of axially extending cooling flanges extending from a periphery of the end wall in the claim limitations on the claims 1, 9, 21.
Claims 19- 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850.  The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        December 3, 2022